 CREAMERYEMPLOYEES& DRIVERS LOCAL 517Creamery Employees and Drivers Union Local 517,InternationalBrotherhood of Teamsters,-Chauf-feurs,Warehousemen and Helpers of America andProducers Dairy Delivery,Inc. Case 20-CB-2615May 15, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn February 22, 1973,Administrative Law JudgeDavid E. Davis issued the attached Decision in thisproceeding.Thereafter,the Charging Party filed ex-ceptions and a supporting brief,and the Respondentfiled an answering brief.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings,findings,'and conclusions and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.1The Charging Partyhas excepted to certaincredibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respect to credibili-ty unlessthe clear preponderanceof all of the relevant evidence convincesus that the resolutions were incorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefully examined therecord andfind no basis for reversing his findingsDECISIONSTATEMEN r OF THE CASEDAVID E. DAVIS, Administrative Law Judge: This case washeard by me on November 9 and 10, 1972, at Fresno, Cali-fornia, upon a charge filed on February 24, 1972, in behalfof Producers Dairy Delivery, Inc., herein called Producersor the Charging Party,' alleging that Respondent Union,Creamery Employees and Drivers Union Local 517, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-1Service of the chargeon February 25, 1972,was acknowledged by Re-spondent Union623housemen and Helpers of America, has refused to bargainin good faith since September 1, 1971. A complaint issuedon September 18, 1972, alleging that on or about January24, 1972, the Employer (Producers) and Respondent Unionreached complete agreement covering employees in an ap-propriate unit represented by Respondent Union and thatRespondent Union, on that date and since, has refused toexecute a written agreement incorporating the agreed-uponterms and conditions, thereby violating Section 8(b)(3) ofthe Act. Respondent Union in its answer admitted certainallegations of the complaint but denied it had engaged inany conduct violative of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and upon consideration of thebriefs submitted by the parties, I make the following:FINDINGS OF FACTITHEBUSINESSOF THE EMPLOYERProducers is a California corporation with its principalfacility located in Fresno, California, where it isengaged inthe wholesale and retail distribution and sale of milk andother dairy products. During the past year in the course ofitsbusiness, it has received in excess of $500,000 for itsproducts and during the same period of time it has soldproducts valued in excess of $500,000 to Cassel Air ForceBase and Le Moore Naval Air Station, installations operat-ed by the United States Department of Defense. It is admit-ted and I find that Producers is an employerengaged incommerce within the meaning of Section 2(6) and (7) of theAct. It is further found that it would effectuate the policiesof the Act to assert jurisdiction herein.IITHELABOR ORGANIZATION INVOLVEDIt is admitted and I find that Respondent Union is a labororganization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe only issue in this case is whether or not the parties,on January24, 1972,arrived at a complete agreement on allthe terms and conditions of a contract. If the answer is inthe affirmative,Respondent's refusal to enter into a writtenagreement embodying such terms and conditions is plainlyviolative of Section 8(b)(3) of the Act. On the other hand,if the parties did not arrive at a complete agreement, thenRespondent has not violated the Act and the complaintmust be dismissed.B. BackgroundRespondent Union is a member of Teamsters Joint Coun-cil 38 and participates in multiemployerand multiunionbargaining for an agreement, referred to herein as the Mas-ter Fluid Milk Agreement or Master Agreement, coveringmost of the milk processing companies within the geograph-ical area of Teamsters Joint Council 38. Producers and Ide-203 NLRB No. 106 624DECISIONSOF NATIONAL LABOR RELATIONS BOARDal-Woodbury Dairy are independent dairies located in Fres-no, California. They are not members of the multiemployerassociation,2hereinafter referred to as the Association. It isagreed that normally,upon completion of the negotiationsof the Master Agreement,it is presented to the foregoingindependents for signature.The independents are also par-ties to a supplemental agreement confined to wages andcommissions to be paid to retail drivers who deliver milk tohomes.This supplemental wage agreement was sometimesnegotiated and signed after the MasterAgreement. Withregard to other terms and conditions of employment, theretail drivers are covered by the contract in chief.It is also agreed that customarily the negotiated agree-ment between Producers and Respondent Union was sub-mitted for ratification to the membershipof Local 51717.3 Theevidence shows that attendance at the ratification meetingis compulsory and for all affected members except thosewho are ill, at work,or out of town.C. The EvidenceThe last agreement between Producers and RespondentUnion waseffectivefrom September1, 1970, toSeptember1, 1971.4 Negotiationsfor a new agreement commenced onJuly 20, 1971.5 On October 26, 1971,a meeting was held atthe Union's office. Present at this meeting were Virgil Eis-chen,president of Ideal-Woodbury;LawrenceShehadey,president of Producers:two of Shehadey's sons,Ted Wills,secretary-treasurerof the Union,and John Kikkert, busi-ness representative of the Union.Eischen testified that atthis meeting,called becausethe Associationand TeamstersJoint Council38 had reached agreement, Wills presented adocument which he said constituted the agreement betweenthe Association and the Council and expressed a desire thatIdeal-Woodbury andProducers sign it.According to Eis-chen,Wills stated that because a meeting of the membershipof the Union was scheduled for that evening,he wanted topresent the agreementbetweenthe partiesfor approval asthe employees of Ideal-Woodbury andProducerswould bepresent at this meeting.Apparently,Wills wasunable toobtain the employers'approval at that time and anothermeeting washeld on November 11, 1971. At thismeeting,the same parties were present and again the employers re-fused to agree to the terms of the Master Agreement negoti-ated bythe Association and theCouncil. Aftermeetingagain on November20 withoutagreement,another meetingwas held at the unionhall on January 24, 1972. Kikkert, bythis time,had been electedsecretary-treasurer of Respon-dent Unionand thereafter was negotiating on behalf ofRespondentUnion.The meeting consistedof Kikkert, She-hadey,and Eischen.Eischen testified concerning this meeting as follows:Mr. Kikkerthanded me a documentwithsome terms2 Producers,however,was a member of the Associationfrom 1950 to 1964,and since 1964 followed the Association contract.31 find on the basis of the credible evidence that only employees ofProducers who were members of Local 517 voted on the question of ratifica-tion of Producers contract.4G.C. Exh 4.3Itwas stipulated that poorto January 24, 1972,the partiesmet on July30, October 26, and NovemberI1 and 20, 1971and conditions on it. As he handed me the document,he tore off the last two pages and stated the last twopages did not apply.Then he turned to Mr. Shehadey and told him toignore the last two pages on the document he had, thathe had given them to him in error.Eischen, continuing his testimony, stated that Kikkert thensaid that he had received a telegram from his Internationalinforming him that he could not negotiate a contract be-yond a 5.5-percent wage increase;6 Shehadey then said that5.5 percentwas allthat he could afford the pay; that there-upondiscussioncentered around anincreaseof 25 cents perhour; it was decided that Kikkert agreed to take this amountback to the membership; that they would meet the followingweek to determine whether the final figure 5.5 percentmeant another penny or two; they agreed that fringe bene-fitswere to remain as proposed by Shehadey on a previousoccasion;' and Shehadey agreed to retroactivity to Novem-ber 15, 1971. On cross-examination Eischen testified thatwhen he left the January 24, 1972,meeting,Kikkert andShehadey remained; he was unaware of what transpiredthereafter; and Eischen specifically told Kikkert at the Jan-uary 24 meeting that Ideal-Woodbury was not in agreementand that Kikkert was not to represent to Ideal-Woodbury'semployees that an agreement had been reached betweenthem.On further cross-examination Eischen was asked to pro-duce the document which, according to his testimony, Kik-kert gave him on January 24 and from which Kikkert toreoff the last two pages. After some equivocation and reluc-tance, Eischen was excused to locate this document. WhenEischen returned and was recalled for further examination,he produced the requested document and it was introducedin evidence as Respondent's Exhibit 1.Lawrence Shehadey, called as General Counsel's nextwitness, testified that he was president and manager of Pro-ducers; there have been agreements with the Teamsters forthe past 21 years; on December 21, 1971, he mailed a pro-posal 5 to Respondent Union; on January 20, 1972, Kikkertdelivered to him a document 9 containing RespondentUnion's proposals; at the January 24 meeting Kikkert hand-ed a proposal to Eischen similar to the one given to him onJanuary 20; Kikkert, while giving the document to Eischen,tore off the last two pages saying they should not be onthere; the pages removed were the same as the last twopages on General Counsel's Exhibit 6; Kikkert said that hehad received a telegram from the Teamsters Union inWashington, D.C., stating that 5.5 percent was the highestthey could negotiate at this time; Kikkert had conferredwith his attorney who had advised him that he should staywithin the 5.5 percent; Kikkert said that he was having ameeting of his membership that night and he would like totake something back to them that they would accept; Kik-kert referred to the 5.5-percent increase saying it wouldamount to 25 cents per hour; that he asked Shehadey if he6 The parties agreed that5 5 percenthad reference to the guidelines estab-lished by the National Wage Board.7 Eischen disclaimed any knowledge as to when this occurredsG.C Exh. 5.9G.C. Exh6 It should be notedthat RespExh I is identical to the firstthree pagesof G.C. Exh 6 CREAMERYEMPLOYEES& DRIVERS LOCAL 517would agree to that; Shehadey replied that he would agreeto the proposal that he (Shehadey) had previously submittedon December 20, 1971, which would substitute a 16-centproposal for the 25-centincrease;Kikkert then asked if hewould agree to 5.5 percent; he then told Kikkert, "Let'sleave the 25 cents as we agreed on and on a later date whenwe calculate our costs,we would settle it at that time, on the5.5 percent";, Kikkert asked if it would be made retroactiveto November 14; this was agreed upon; Kikkert then saidI'll take this to our membership and I think they will ap-prove it; he saw a letter 10 dated February 2, 1971, fromKikkert to his son, Richard Shehadey; and when he firstsaw the letter,itwas in its present condition.Continuing his testimonial account on direct examina-tion,Shehadey testified as follows:Q. (By Mr. Rendall) Mr. Shehadey, directing yourattention to about the 3rd or 4th of February, 1972, didyou receive a telephone call from Mr.Kikkert on orabout that date?A. Yes.Q.Will youtell us,please,what was said during thetelephone conversation?A. He said we should get together on the contractand if we had the calculations or could give the calcula-tions we could make the calculations on the wages tosee what the figure would be,whether it came up to the5.5 percent.Shehadey then testified that on February 5, 1972, Produc-ers put into effect a 25-cent-per-hour increase retroactive toNovember 14, 1971, and that it also started to pay the healthand welfare benefits.Supplementing this statement,Sheha-dey testified that the 25-cent wage increase was effective forall hourly paid employees except supervisors and retail driv-ers who were on a commission scale and whose wages werecustomarily negotiated separately. Shehadey then testifiedthat he attended another meeting onFebruary 7, 1972, inKikkert's office where he met with other union officials,Branson of Bakersfield,Kilman from Modesto, and Sebes-tyen from Joint Council 38. Shehadey was told at this meet-ing that he was required to sign the Master Agreement.Shehadey demurred saying he thought that he had an agree-ment,but Sebestyen said that it was impossible to enter intoany agreement other than the Master Agreement because ofthe "favorite nation" 11 clause in the Master Agreement.Shehadey reiterated that he could not afford the MasterAgreement as it would compel him to go out of business.Shehadey,testifying further, said that Sebestyen then saidthat they wouldmeet againthe following week; that Sheha-dey should think it over and that if Shehadey did not signtheMaster Agreement at that time they would have noalternative but to strike.Concluding his direct testimony,Shehadey stated that Eischen left the January 24 meetingafter Shehadey had agreed to the 25-cent-per-hour increaseand as he was leaving Eischen said, "Well, I want to negoti-10G.C. Exh. 3.11Briefly the"favorite or favored nation"clause, as I understand it, re-quires the extensionof the most favorableterms to all signatories.Thus, inthe instantcase all Associationmembers wouldbe entitledthe same termsas Producers if Respondent Union entered into an agreementwith Producerscalling for terms morefavorable than the Associationagreement.625ate my contract separately, so I'll leave now."On cross-examination Shehadey testified that he receivedGeneral Counsel's Exhibit 6 on January 20, 1972, in itspresent form; Kikkert and he discussed a letter 12 datedJanuary 21, 1972, written by Attorney Olson on behalf ofProducers; Kikkert and he did discuss the "favorite nation"clause on January 24; the discussion concerning the "favor-ite nation" clause centered around the fact that the presenceof this clause in the contract with the Association was anobstruction to negotiating with the Union; Kikkert and hemay have discussed on January 24 the question of jointbargaining by the independents; during the January 24meeting he did discuss with Kikkert the fact that Producerscould not meet the cost package of the Master Agreementand stay in business; Kikkert told him on January 24 thathe had a regular general membership meeting not limited toemployees of Producers scheduled for that evening; he un-derstood the Union's membership ratification procedure toconsist of bringing a proposed contract before the memberswho were employed by the specific employer whose pro-posed contract was up for approval;13 on January 24, hechanged his December 21, 1971, proposal by substituting 25cents per hour for 16 cents; the 25 cents per hour wasintended to exclude the retail drivers; the wage structure ofthe retail drivers was included in a separate document fromthat of other employees; and there was just one contract forboth retail drivers and other employees covering provisionsfor vacations,holiday fringebenefits,and seniority.Withreference to the meetingon February 7,Shehadeytestified that there was discussion concerning the additionof an employee's birthday as a paid holiday;increases invacation benefits may have been discussed; there was aproposal that whatever the Pay Board permitted beyond the5.5 percent would be effective as of the date of approvalrather than be retroactive; Shehadey said he could not agreeto this; and pricing of milk was also discussed but he didnot remember the details.On redirect examination Shehadey testified as follows:Q. (By Mr. Thesing) You hada meetingon January24 and then he had a union meeting scheduled, he said,the following night or that night, or something likethat?A. Oh, yes. That night.Q. And then you had a telephoneconversation onFebruary 3rd or 4th when Mr.Kikkert asked to set upa meetingfor the 7th.A. Yes.Q. During the telephone conversation did he sayanything at all about whether the contract had beenratified or not?A. I remember him saying he took it up at the meet-ing and I believe he said it was approved. No-youmean our meeting,our agreement we made on January24?Q. Yes.12Resp. Exh 2.13Thiswas Shehadey's first response.Aftersome objections by counsel,Shehadeylatersaid he wasnot sure Ifind thathis responseas stated abovereflected his true thoughtson thematter.Referring to this matter again sometime later,Shehadeysaid he assumeditwould be approvedby "members ofour company." 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDDid he ever indicate one way or another whether ithad been ratified or not ratified, yourproposal of Janu-ary 24?MR LE PROHN:I object.It has been asked and an-swered.JUDGE DAVis:Let him answer.THE WrrNEss:I believehe did,andI think Iasked himfor a letter.I'm not sure.[Emphasis supplied.]Examined further on this matter, Shehadey testified asfollows:Q. (By Mr.Thesing)Do you recall when Mr. Kik-kert told you the proposal had been submitted to themembership?A. I don't remember when.Q. Do you recall any of the circumstances of theconversation?A. I believe Mr.Kikkert told me he took it to themembership along with everything else he presented onthe Master Contract,and they approved it. But specifi-cally saying they approved our contract,the indicationwas the proposal he made to his membership, theyaccepted.MR. LE PROHN.Imove to strike.JUDGE DAvis:In other words,he didn't,well, you aresaying-what did he specifically say?THE Wimiss:He specifically said that the member-ship accepted his proposals.JUDGE DAvis:Without referringto yourproposals?THE WrrNEss:I understood-JUDGE DAvis:Never mind what you understood. Justwhat he said.Is that what you are trying to tell us atthis time?THEWrrNESS:Part of it.JUDGE DAvis: What's the rest of it?THE WrrNEss:Our members had already told me.JUDGE DAvis:Never mind your members.I'm talkingabout Mr. Kikkert,what he told you.THE WrrNEss: I understood he said they accepted ouragreement.JUDGE DAvisYour agreement?I assumed they accepted that partof myagreement,the same as the rest. I don't knowwhether he went into saying, "This is Mr. Shehadey's"or what. [Emphasis supplied.]Thereafter,Shehadey, cross-examined further,testified thathe met Kikkert at the airport on January 28 14 and talkedwith him in the waiting room.When asked about the con-versation, he stated, "If I rememberright,Mr. Kikkert saidhe'd like to get the contract approved or an agreement withusof some sortin this area on the agreement that hadn't beensigned,a contract."(Emphasis supplied.)Further testimony was elicited from Shehadey to the ef-fect that at the February 7 meeting Shehadey informed theunion representatives present that on February 5 he had putthe 25-cent-per-hour wage increase into effect and made itretroactive to November 15, that the union representativessaid it was"all right."14 Shehadey testified he wasn't sure whether it was before or after January24. After leaving the witness stand,he checked with his office and confirmedthat the date of his meeting with Kikkert at the airport was January 28.John Kikkert, called by Respondent Unionas a witnessfor the defense, testifiedthat priorto his selection as secre-tary-treasurer of Respondent Union on January 1, he wasemployed by Respondent Union since 1955 as abusinessagent and field representative; the meeting of January 24commenced about 2 p.m. and lasted for approximately 2hours; at the meeting he supplied both Eischen and Sheha-dey with copies of the so-called article 61 15 which consistedof two pages and was desiped to replace the three pages ofRespondent's Exhibit 1;' he told Shehadey a 16-cent in-crease was unsatisfactory;that he then suggested to Sheha-dey a 25-cent-per-hour increase which would be in accordwith article 61; Shehadey said he would agree to the 25-cent-per-hour increase unless he called back later; he hadnot called back; Shehadey suggested Eischen and he shouldget together with other independent dairies like Sunshineand Peacock and negotiate jointly; Eischen repled he didnot want any part of that; he asked Eischen and Shehadeyto sign the Master Agreement,including the two new pagesdesignated as article61; both declined tosign;on January28, about 5:30 p.m., he met Shehadey at the airport in SanFrancisco; he asked Shehadey to sign article 61; Shehadeyreplied that he could not afford it because of the longervacation provisions; the "favorednation" clause was dis-cussed; he told Shehadey he could not change his positionbecause of it; he next talked with Shehadey on the telephoneon February 2; he again asked Shehadey to sign the contractand Shehadey again said that as long as the vacation clausewas in it he could not afford it; Shehadey also objected tothe night shift premium as too expensive;they discussedincreasing the wage rates and retroactivity; he agreed She-hadey could pay the wageincreaseretroactively; Shehadeyasked him to put it in writing; he wrote General Counsel'sExhibit 3 pursuant to the telephone conversation; and theyalso agreed in their telephone conversation to have a meet-ing onFebruary 7.Kikkert testified that a meeting was held on February 7;that Attorney Thesing's first appearance as a representativeof Shehadey was at the February 22 meeting. Another meet-ing washeld on February 25 and an "unofficial"meetingwith Shehadey was held on March 1 or 2. At each of theabove meetings, Shehadey was urged to sign the MasterAgreement but refused to do so on economic grounds. An-othermeeting washeld about April 26 at which AttorneyThesing was present. According to Kikkert, it was at thisApril 26 meeting that Thesing for the first time took theposition that there had been an agreement reached on Janu-ary 24.A further meeting was held on May 24 at which a revisedwritten offer 17 was made to Shehadey in the presence ofThesing and the parties discussed each of theitems.Anothermeeting was held on June 16 at which Thesing was againpresent and that there were further meetings in July andthereafter.At none of these meetings was an agreement15First two pages of Resp.Exh 3 which is identical to the last two pagesof G C.Exh. 6.16As I credit, Kikkert's testimony,Ifind that Eischen's statement thatKikkert handed him Resp Exh I on January 24 to be incorrect.I also donot credit Shehadey's statement that Kikkert asked him to tear off the lastthree pagesof G C Exh 6. It was the first three that he asked him to tearoff17Resp.Exh. 6. CREAMERY EMPLOYEES& DRIVERS LOCAL 517reached, although various matters and alternatives were dis-cussed.Kikkert testified that there was a general meeting of Re-spondent Union's membership on January 24; the minuteswere prepared in longhand by the secretary and then typed;after typing, the handwritten notes were discarded;Respondent's Exhibit 8 constitutes the official minutes ofthe January 24 meeting;" Respondent's Exhibit 9 was thelist of employees who attended the meeting; the names onRespondent's Exhibit 9 were signed by each employee; andmeetings of members for the purpose of ratifying a contractproposal are special meetings called on a date other than theday of the regular meetings and it is called for one purposeonly, to vote to accept or reject a particular contract. Kik-kert denied that a special meeting of the Union to considerProducers contract had been held at any time.On cross-examination Kikkert conceded that on January24 Shehadey did not recede from his offer on fringe benefitsof December 21 but did agree to pay 25 cents per hourretroactive to November 15 so that Kikkert could reportprogress in negotiations to the membership meeting thatevening. Kikkert did not recall whether at the February 7meeting a union representative said that Producers wouldbe struck if it did not agree to the Master Agreement or thatProducers would be struck if it did not continue to meetwith the Respondent Union. Pressed as to what he agreedto on January 24, Kikkert testified as follows:THE WITNESS: That I would tell the members at themembership meeting that night Mr. Shehadey hadraised his offer from 16 to 25 cents and would be pay-ing back 25 cents an hour rather than 16 cents an hour.JUDGE DAVIS: What do you mean by paying back?THE WITNESS: I agreed it was all right for him torelease that money.JUDGE DAVIS: How about the rest of the contract?THE WITNESS: There was no agreement on that.JUDGE DAVIS: Is that what you told the membership?THE WITNESS: I never mentioned the rest of the bene-fits that night. I only mentioned the fact it was 25 centsan hour instead of 16 cents an hour that would he paidback to the people who worked for Producers Dairy.Respondent's Exhibit 1 was identified by Kikkert as thepages containing the cost items which were to be removedfrom the Association contract and article 61 was to be sub-stituted.Kikkert's other testimony not summarized hereincovered additional bargaining sessions over a period ofmany months. I believe that the details of the bargainingsessions would present repetitious contentions of the partieswhich make no contribution to the decision of the issuesunder consideration. In summary, the Union continued toexhort Producers to sign the Master, Agreement because itcould not, under the "favored nation" clause, require lessfrom Producers. On the other hand, Producers persisted inits position that it could not afford to sign a contract con-taining the conditions of the Master Agreement. Negotia-tions were finally suspended on September 20 when Thesingsuggested that as the complaint in the instant proceedinghad issued, the parties should suspend negotiations until the18 I creditKikkert's explanationthat the referencein the minutesto failureto bargain in good faith concernedResp. Exh 2.627issues raised were determined by the Board.Shehadey, called in rebuttal, testified that the reason hecontinued to negotiate with the Union after February 7 wasbecause the Union threatened to strike and that the strikethreat was repeated at some meeting after February 22.Analysis and ConclusionsEssentially this case requires resolution of the credibilityof Kikkert, Eischen, and Shehadey. The demeanor of thewitnesses while important is nevertheless subordinate toguidelines that are clearly delineated by the testimony. Myinitial reaction to Kikkert was quite unfavorable in that heseemed to be hypertechnical to the extent that he appearedto be evasive. However, as his testimonial account contin-ued throughout part of one day and part of the next, Ibecame convinced that Kikkert was endeavoring to be astruthful and precise as his best memory would allow. More-over, as he was repeatedly questioned in certain areas hewas able to recall events which fell into an extremely logicalsequence. Kikkert, on occasion, by refreshing his memorywas able to correct previous errors in memory. On theseoccasions I was convinced that Kikkert was actually andhonestly recalling events as they truly occurred. In sum, Iregard Kikkert as a fully credible witness even though insome minor aspects his memory may still be in error.On the other hand, Eischen from the outset impressed meas a biased witness interested in giving a version of eventsto benefit Respondent in the hope that it would result insecuring some benefits for himself. I am inclined to totallydisregard his testimony not only because of his demeanorbut also because Shehadey, in effect, contradicted Eischen'stestimony as to whether an agreement was reached on Janu-ary 24.Shehadey impressed me as a witness torn between twodesires and thus constantly on the horns of a dilemma.Unable and unwilling to fully commit himself to deliberatefalse testimony, Shehadey equivocated by saying "I believe"or "I thought." However, on several occasions when theprecise question was put to him whether or not an agree-ment was consummated on January 24, he gave a conclu-sionary reply in the affirmative. Thus, I conclude thatShehadey may have concluded by the time of the hearingthat there was an agreement on January 24. However, histestimonial account of the events do not support such aconclusion.A brief review of the significant testimony is quite illumi-nating and demonstrative. Shehadey on redirect examina-tion was asked whether Kikkert told him that the agreementof January 24 was ratified by the employees. As set forthabove, Shehadey replied,"I believehe did and Ithink Iasked him for a letter.I'm not sure."(Emphasis supplied.)Apparently not satisfied with this answer, counsel for Re-spondent persisted and elicited from Shehadey further equi-vocal answers as set forth above to the effect that he"assumed" that his contract was ratified and that "employ-ees" had informed him to that effect.On the other hand, Kikkert in his testimonial account wasvery convincing in his assertion that the agreement on Janu-ary 24 covered only an increase in the wage rates of 25 centsper hour and that there was no agreement on other propos- 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDals. Indeed,Shehadey,testifying with regard to his meetingwith Kikkert on January 28 at the San Franciscoairport,asserted that Kikkert pressed him to get together on a com-plete written agreement.With this background,Kikkert'stestimonial account of his telephone conversation with She-hadey on February 2 falls logically into place with his writ-ing of the letter to Shehadey datedFebruary 3. This letter,General Counsel's Exhibit 3, in accordance with Kikkert'scredited testimony was writtenby Kikkertat Shehadey'srequest and was motivated by the mutual desire of the par-ties to place the agreed-upon 25-cent-per-hour wage in-crease into effect.As I interpret this letter,it does not evenconsent to the 25-cent-per-hour increase as the limit of thewage increase if it is not equivalentto a 5.5-percent increase.Finally,I credit Kikkert's testimony to the effect thatcounsel for Shehadeyon April 26for the first time assertedthat there was a binding agreement between Producers andthe Union as ofJanuary 24.In my view,the belated attemptto claim that theJanuary 24agreementfor a 25-cent wageincrease was in fact a complete agreement for a new con-tract is an afterthought. I reject this contention and find thatthe January 24 agreement was narrow in scope and wasunderstoodby allparties to be limited to a 25-cent-per-hourincrease.Thereare several additional aspects which lend consider-able weight to the foregoing conclusions:1.Shehadey admittedly knew of the ratification proce-dure customarily followed by RespondentUnion. Never-theless,the General Counsel was unable toproduce anyevidence to contradict Kikkert's testimony that no ratifica-tionmeeting was ever held.2.Shehadey admitted that on January 24 there was dis-cussion concerning the "favored nation" clause. Indeed,Shehadey testified that this clause was an obstruction to anagreement between Producers and Respondent Union.Clearly,this truly was an obstruction as Kikkert knew-asdid Shehadey-that the existence of this clause limitedKikkert's bargaining position.3.Thecontinued bargaining afterJanuary 24 duringwhich the Respondent Union consistently urged confor-mance to the primary features of their position.Shehadey'sbelated testimony when recalled that at theFebruary 7meeting a strike threat compelled him to continue negotia-tions is not credited.4.After Attorney Thesing entered into the bargaining inbehalf of Shehadey, the record clearly shows that the partiesregarded the "favored nation" clause as the chief obstacleto an agreement and various alternatives were exploredwithout reaching agreement.Viewing the testimony in its entirety, I conclude that theGeneral Counsel has failed to sustain by a preponderanceof the credible evidence that the parties arrived at a com-plete agreementon January 24 and that Respondent Unionviolated Section8(a)(5) byrefusing to sign a written agree-ment containing the terms and conditions agreed upon.Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.Producers Dairy Delivery, Inc., is, and has been at alltimes material herein,an employerengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union, Creamery Employees and Drivers UnionLocal 517, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is, and hasbeen at all times material herein, a labor organization withinthe meaning of Section2(5) of the Act.3.As found above, Respondent Union has not violatedSection 8(bX3) of the Act by any of the acts alleged in thecomplaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 19The complaintisherebydismissed in itsentirety.19 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided by Sec. 102.48 of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposes.